Exhibit 10.22
AMENDMENT TO EXECUTIVE AGREEMENT
     THIS AMENDMENT TO EXECUTIVE AGREEMENT (“Amendment”), dated effective as of
January 1, 2009, (the “Effective Date”), is made by and between Oil States
International, Inc. (the “Company”), and Bradley Dodson (“Executive”).
     WHEREAS, the Company and Executive have heretofore entered into that
certain Executive Agreement, dated as of October 10, 2006, (“Agreement”); and
     WHEREAS, the Company and Executive desire to amend the Agreement in certain
respects;
     NOW, THEREFORE, in consideration of the premises set forth above and the
mutual agreements set forth herein, the Company and Executive hereby agree,
effective as of the Effective Date, that the Agreement shall be amended as
hereafter provided:
     1. Sections 4 and 5 of the Agreement shall be deleted and the following
shall be substituted therefor:

“4.   Regular Severance Benefits.       Subject to Section 13, if the Company
terminates Executive’s employment (i) other than for Cause and (ii) not during
the Protected Period, Executive shall receive the following compensation and
benefits from the Company:

  A.   Within 15 days of the expiration of the sixty-day period following the
termination of Executive’s employment with the Company (during which time
Executive complies with the requirements of Section 13 hereof by executing a
general release), the Company shall pay to Executive in a lump sum, in cash, an
amount equal to one times the sum of Executive’s (i) Termination Base Salary and
(ii) Target AICP.     B.   Notwithstanding anything in any Company stock plan or
grant agreement to the contrary, all restricted shares and restricted stock
units of Executive shall become 100% vested and all restrictions thereon shall
lapse as of the lapse of such sixty-day period, and the Company shall promptly
deliver such shares to Executive.     C.   For the 24-month period following the
date of termination of Executive’s employment with the Company, the Company
shall continue to provide Executive and Executive’s eligible family members with
medical and dental health benefits and disability benefits coverage at least
equal to those which would have been provided to Executive if Executive’s
employment had not been terminated or, if more favorable to Executive, as in
effect generally at any time during such period. The medical and dental health
benefits coverage shall be provided at full cost to the Executive during the
applicable period, and the disability benefits coverage

 



--------------------------------------------------------------------------------



 



      shall be provided based upon the cost sharing arrangement between the
Company and similarly situated active employees. The Company shall also provide
Executive with a lump sum payment within 15 days following the expiration of
each of the four, sixth-month periods following termination of Executive’s
employment with the Company in such amount that, after all taxes on that amount,
shall be equal to the full cost, reduced by the cost sharing applicable to
active employees, of providing Executive and Executive’s eligible family members
with medical and dental health benefits coverage during each such preceding
six-month period. Notwithstanding the foregoing, such benefits coverage shall
not continue beyond the first sixty days following termination of Executive’s
employment with the Company, and the lump sum payments shall not be paid, unless
Executive complies with the requirements of Section 13 hereof by executing a
general release. Notwithstanding the foregoing, if Executive becomes eligible to
receive medical, dental and disability benefits under another employer’s plans
during the 24-month period following the date of termination of Executive’s
employment with the Company, the Company’s obligations under this Section 4C
shall be reduced to the extent comparable benefits are actually received by
Executive during such period, and any such benefits actually received by
Executive shall be promptly reported by Executive to the Company. In the event
Executive is ineligible under the terms of the Company’s health and other
welfare benefit plans or programs to continue to be so covered during the
24-month period following the date of termination of Executive’s employment with
the Company, the Company shall provide Executive with substantially equivalent
coverage through other sources or will provide Executive with a lump sum payment
within 15 days following the expiration of each of the four, six-month periods
following termination of Executive’s employment with the Company in such amount
that, after all taxes on that amount, shall be equal to the cost of providing
Executive and Executive’s eligible family members with the medical and dental
health benefits coverage during each such preceding six-month period. Any lump
sum shall be determined on a present value basis using the interest rate
provided in Section 1274(b)(2)(B) of the Code on the Date of Termination.

5.   Change of Control Severance Benefits       Subject to Section 13, if either
(a) Executive terminates his employment during the Protected Period for a Good
Reason event or (b) the Company terminates Executive’s employment during the
Protected Period other than for Cause, Executive shall receive, the following
compensation and benefits from the Company:

  A.   Within 15 days of the expiration of the sixty-day period following the
termination of Executive’s employment with the Company (during which time
Executive complies with the requirements of Section 13 hereof by executing a
general release), the Company shall pay to Executive in a lump sum, in cash, an
amount equal to two times the sum of Executive’s (i) Termination Base Salary and
(ii) Target AICP.

 



--------------------------------------------------------------------------------



 



  B.   Notwithstanding anything in any Company stock plan or grant agreement to
the contrary, (i) all restricted shares and restricted stock units of Executive
shall become 100% vested and all restrictions thereon shall lapse as of the
lapse of such sixty-day period, and the Company shall promptly deliver such
shares to Executive and (ii) each then outstanding stock option of Executive
shall become 100% exercisable and, excluding any incentive stock option granted
prior to the Effective Date, shall remain exercisable for the remainder of such
option’s term.     C.   Executive shall be fully vested in Executive’s accrued
benefits under all qualified pension, nonqualified pension, profit sharing,
401(k), deferred compensation and supplemental plans maintained by the Company
for Executive’s benefit as of the lapse of such sixty-day period except to that
the extent the acceleration of vesting of such benefits would violate any
applicable law or require the Company to accelerate the vesting of the accrued
benefits of all participants in such plan or plans, in which event the Company
shall pay Executive a lump sum amount, in cash, within 15 days of the lapse of
such sixty-day period, equal to the present value of such unvested accrued
benefits that cannot become vested under the plan for the reasons provided
above.     D.   For the 36-month period following the date of termination of
Executive’s employment with the Company, the Company shall continue to provide
Executive and Executive’s eligible family members with medical and dental health
benefits and disability benefits coverage at least equal to those which would
have been provided to Executive if Executive’s employment had not been
terminated or, if more favorable to Executive, as in effect generally at any
time during such period. The medical and dental health benefits coverage shall
be provided at full cost to the Executive during the applicable period, and the
disability benefits coverage shall be provided based upon the cost sharing
arrangement between Executive and the Company on the date of termination of
Executive’s employment with the Company. The Company shall also provide
Executive with a lump sum payment within 15 days following the expiration of
each of the six, sixth-month periods following termination of Executive’s
employment with the Company in such amount that, after all taxes on that amount,
shall be equal to the full cost, reduced by the cost sharing applicable to
active employees, of providing Executive and Executive’s eligible family members
with medical and dental health benefits coverage during each such preceding
six-month period. Notwithstanding the foregoing, such benefits coverage shall
not continue beyond the first sixty days following termination of Executive’s
employment with the Company, and the lump sum payments shall not be paid, unless
Executive complies with the requirements of Section 13 hereof by executing a
general release. Notwithstanding the foregoing, if Executive becomes eligible to
receive medical, dental and disability benefits under another employer’s plans
during the 36-month period following the date of termination of Executive’s
employment with the Company, the Company’s obligations under this Section 5D
shall be reduced to the extent comparable benefits are actually received by
Executive during such period, and any such benefits actually received by
Executive shall be promptly reported by Executive to the Company. In the event
Executive is ineligible under

 



--------------------------------------------------------------------------------



 



      the terms of the Company’s health and other welfare benefit plans or
programs to continue to be so covered during the 36-month period following the
date of termination of Executive’s employment with the Company, the Company
shall provide Executive with substantially equivalent coverage through other
sources or will provide Executive with a lump sum payment within 15 days
following the expiration of each of the six, six-month periods following
termination of Executive’s employment with the Company in such amount that,
after all taxes on that amount, shall be equal to the cost of providing
Executive and Executive’s eligible family members with medical and dental health
benefits coverage during each such preceding six-month period. Any lump sum
shall be determined on a present value basis using the interest rate provided in
Section 1274(b)(2)(B) of the Code on the Date of Termination.

  E.   For the period beginning on the date of termination of Executive’s
employment with the Company and ending on December 31 of the second calendar
year following the calendar year which includes the date of termination, or
until Executive accepts other employment, including as an independent
contractor, with a new employer, Executive shall be entitled to receive
outplacement services, payable by the Company, with an aggregate cost not to
exceed 15% of Executive’s Termination Base Salary, with an executive
outplacement service firm reasonably acceptable to the Company and Executive.”  
  2.   The following shall be added to Section 6 of the Agreement:

    “Any such payment shall, in any event, be made no later than the last day of
the calendar year following the calendar year in which Executive pays such
excise taxes.”   3.        The following new Section 10A shall be added after
Section 10:

“10A. Code Section 409A Restrictions.

  A.   Notwithstanding anything in this Agreement to the contrary, if payment of
any amounts under this Agreement would be subject to additional taxes and
interest under Section 409A of the Code because the timing of such payments is
not delayed as provided in Section 409A(a)(2)(B)(i) of the Code and the
regulations thereunder, then any such payments that Executive would otherwise be
entitled to during the first six months following the date of the Executive’s
termination of employment with the Company shall be accumulated and paid on the
first business day that is six months after the date of the Executive’s
termination of employment with the Company, or such earlier date upon which such
payments can be paid under Section 409A of the Code without being subject to
such additional taxes and interest. If this Section becomes applicable such that
any payments are delayed, any payments that are so delayed shall accrue interest
on a non-compounded basis, from the date they would otherwise have been made
absent such delay to the actual date of payment, at the prime or base rate of
interest announced by Wells Fargo Bank (or any successor thereto) at its
principal

 



--------------------------------------------------------------------------------



 



      office in Houston, Texas on the date of such termination, which shall be
paid in a lump sum on the actual date of payment of the delayed payments.     B.
  Notwithstanding anything in this Agreement to the contrary, if benefits to be
made available under this Agreement would be subject to additional taxes and
interest under Section 409A of the Code because the provision of such benefits
is not delayed for the first six months following the date of the Executive’s
termination of employment with the Company as provided in
Section 409A(a)(2)B)(i) of the Code and the regulations thereunder, such
benefits shall not be delayed; however, the Executive shall pay to the Company,
at the time or times such benefits are provided, the fair market value of such
benefits, and the Company shall reimburse the Executive for any such payments on
the fifth business day following the expiration of such six-month period.     C.
  Executive hereby agrees to be bound by the Company’s determination of its
“specified employees” (as such term is defined in Section 409A of the Code) in
accordance with any of the methods permitted under the regulations issued under
Section 409A of the Code.”     4.   The following shall be added to Section 13
of the Agreement:         “The general release described above must be effective
and irrevocable within 55 days after the date of Executive’s termination of
employment with the Company.”

     5. This Amendment shall supersede any prior agreement between the Company
and Executive relating to the subject matter of this Amendment and shall be
binding upon and inure to the benefit of the parties hereto and any successors
to the Company and all persons lawfully claiming under Executive.

  6.   As amended hereby, the Agreement is specifically ratified and reaffirmed.

     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment, effective as of the Effective Date.

     
AGREED TO AND ACCEPTED
  “COMPANY”
“EXECUTIVE”
  OIL STATES INTERNATIONAL, INC.
 
   
/S/ Bradley J. Dodson
  /S/ Cindy Taylor
 
   
 
   
Name: Bradley J. Dodson
  Name: Cindy Taylor
 
   
Title: V.P. CEO and Treasurer
  Title: President and CEO
 
   
12/24/08
  12/30/08
 
   
Date
  Date

 